COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                  No. 08-20-00064-CR
                                                  §
                                                                     Appeal from the
  EX PARTE:                                       §
                                                                      County Court
  SLADE ALAN MOORE                                §
                                                               of Andrews County, Texas
                                                  §
                                                                     (TC# 19-0135)
                                                  §

                       MEMORANDUM OPINION ON REHEARING

       The opinion and judgment issued on April 9, 2020 are hereby withdrawn. The following is

the opinion of this Court.

       Slade Alan Moore has moved for reconsideration of this Court's decision to dismiss this

appeal for want of jurisdiction. We will grant the motion and reinstate the appeal.

       The Court initially dismissed this case because it appeared Appellant was attempting to

appeal from an order denying a motion to quash an indictment, which is not an appealable

interlocutory order. See Webb v. State, Nos. 10-12-00365-CR, 10-12-00366-CR, 2012 WL

5697585, at *1 (Tex.App.—Waco Nov. 15, 2012, no pet.)(mem. op., not designated for

publication). However, on rehearing, Appellant clarified that he sought to appeal the denial of his

pretrial application for writ of habeas corpus challenging the constitutionality of a statute. The
denial of a pretrial habeas corpus writ application is a final appealable order. See Ex parte Hinojos,

No. 08-17-00077-CR, 2018 WL 6629678, at *1 (Tex.App.—El Paso Dec. 19, 2018, pet. ref’d)(not

designated for publication)(noting that pretrial habeas corpus proceedings are separate criminal

actions allowing the applicant the right to an immediate appeal before trial begins); see also

Greenwell v. Court of Appeals for Thirteenth Judicial Dist., 159 S.W.3d 645, 650 (Tex.Crim.App.

2005)(claims raised in a pretrial habeas application may be immediately reviewed in a direct

pretrial appeal, even where the same claims could not be reviewed pretrial absent explicit statutory

authorization if those claims had been raised simply by pretrial motion).

       Therefore, we grant Appellant’s motion to reconsider and reinstate this appeal. We hereby

order the appellate timelines in this case to be reestablished. The reporter’s record is due thirty

days from the date of this opinion.



April 30, 2020
                                               YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                  2